Mr. Justice Paxson
delivered the opinion of the court, January 2d 1877.
This record presents the single question whether a decree of a court of equity for the payment of money may be transferred to another county for the purposes of lien and execution as in the case of a judgment at law. On the 3d of March 1870, a decree was entered at Nisi Prius against the defendants for the sum of $246,-668.04. On the same day said decree was entered in the usual form of a judgment in the judgment index upon the common-law side of the court. Upon the following day the defendants appealed from the decree at Nisi Prius to the Supreme Court in banc. No bail was entered upon the appeal, bail having been waived by agreement of counsel in writing. The decree was practically pro forma, having been entered by the judge at Nisi Prius without argument. After the appeal was taken, to wit, on the 21st of March 1870, an exemplification of the record was filed in the Common Pleas of Lawrence county. On the 8th day of May 1871, this court re*186versed and modified the decree at Nisi Prius, reducing the amount thereof to $62,489.53. In March 1875, a writ of scire facias was issued out of the Common Pleas of Lawrence county to continue the lien of the original decree upon the lands of the defendants in that county. In addition a testatum fi. fa. was issued out of the appropriate court in Philadelphia to Lawrence-county for the amount of the final decree. On the 24th of May 1875 the defendants obtained a rule in the Common Pleas of Lawrence county to show cause why the exemplification filed in that county should not be stricken off, and upon the 23d of October 1875 the said court entered a pro forma decree making said rule absolute. This action of the court is assigned for error.-
The first sect, of the Act of 16th April 1840 (Pamph. L. 40, Purd. 821) , provides that “ in addition to the remedies now provided by law, hereafter any judgments in any District Court or Court of Common Pleas in Pennsylvania may be transferred from the court in which they are entered, to any other District Court or Court of Common Pleas in this Commonwealth, by filing of record in said other court a certified copy of the whole record in the case,” &c. The 11th section of the Act of 2d April 1841 (Pamph. L. 142, Purd. 822) extends the provisions of the above act to “judgments rendered in the city and county of Philadelphia, in the Supreme Court for the Eastern District of Pennsylvania.”
Is a decree of a court of equity a “judgment” in the sense in which that word is used in the Act of 1840 ? If not there was no authority for filing this exemplification in Lawrence county. If the right exists it must be by virtue of the Act of 1840. The distinction between the judgment of a court of law and the decree of a court of equity is too obvious to require comment. ' By a judgment at law we understand a judgment for the payment of money. A decree in equity may or may not be for the payment of money. It may be to do, or to abstain from doing a variety of acts having no relation to the payment of money. It is true that a decree for the payment of money is now put upon the footing of a judgment at law so far as relates to lien and revival. The first section of the Act of 29th of March 1859 (Pamph. L. 289, Purd. 601) provides that “ decrees in equity, for the payment of money, shall be and constitute a lien on the real estate of the defendants or debtors named in the said decree, in the manner, for the like period, and with the same force and effect as the lien of judgments rendered by and in the common-law courts of this Commonwealth, and shall be entered in like manner in the judgment or lien docket of the proper county; and the complainant or plaintiff in such decree shall have the like remedy, by writ of scire facias or otherwise, for the revival and continuance of the said lien as is prescribed by existing laws for the continuance of the lien of such judgments,” &c. This Act does not, and was not intended to do more than to give a decree in *187equity tbe force and effect of a common-law judgment as to lien and revival when entered in tbe judgment or lien docket of the proioer county. It does not become a common-law judgment. It bas only tbe force and effect of one for certain purposes. There is not a word in tbe act to indicate even a glimmering of intention to give such decree tbe force and effect of a judgment for tbe purpose of transfer to another county. Nor can we see anything in the Act of 1840 which could be held by any fair rule of construction to in-, elude a decree in equity. As before observed, a judgment at law is a judgment for money. Hence tbe Act of 1840 says all judgments may be transferred, &c. To bold that this includes all decrees in equity would be a manifest absurdity. If tbe legislature meant to include all decrees for tbe payment of money, they would probably have said “ all judgments and all decrees in equity for tbe payment of money.” But nothing of tbe kind appears either by tbe express terms of tbe act, or by necessary implication. While, as was observed in Reid v. Northwestern Railway Co., 8 Casey 258, “ tbe law is a remedial one in express terms, and should be liberally construed,” we cannot add to the act. That would be legislation, not construction.
A judgment was not a lien at common law. In England tbe lien results from tbe fact of lands being subjected by statute to be taken in execution: Price on Limitations and Liens 276. Decrees in equity, by tbe Act of 1859, are placed upon tbe same footing as judgments, so far as relates to a lien on real estate, in tbe proper county. But it does not say that they may be transferred to another county for tbe purpose of lien or otherwise. In tbe absence of such legislation, tbe transfer of this decree to Lawrence county was wholly without authority of law. This view of tbe case renders it unnecessary to discuss tbe effect of tbe appeal upon tbe lien of tbe judgment.
Judgment affirmed.